Citation Nr: 0406317	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to residuals of a fractured 
left great toe.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left great toe, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim for service 
connection for a low back disability and his claim for an 
increased rating for residuals of his left great toe 
fracture.

Unfortunately, both claims must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
filed his October 1999 claims for service connection for his 
low back disorder and for an increased rating for his left 
toe fracture residuals, and the RO had issued its February 
2000 rating decision as to these claims.  However, the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
June 2002 statement of the case (SOC), which readjudicated 
these claims pursuant to the VCAA.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002) (distinguishing between VCAA application to 
claims pending before RO or Board, and those on appeal before 
a Court).

After the veteran filed his February 2001 notice of 
disagreement (NOD), the RO sent him a March 2001 letter 
concerning the VCAA.  The letter noted that his claim for 
service connection for his lower back disorder had been 
denied as not well grounded and would be reviewed again, 
pursuant to the VCAA.  The letter did not mention the 
veteran's claim for an increased rating for his toe fracture 
residuals.  In the section of the letter entitled, "What 
Must the Evidence Show to Establish Entitlement," the RO 
indicated what the veteran needed to do to show his 
entitlement to service connection, but did not say anything 
about what was needed with regard to a claim for an increased 
rating.  In its June 2002 SOC, the RO readjudicated both the 
claim for service connection for the lower back disorder and 
the claim for an increased rating for the toe fracture 
residuals.  The RO did not, however, mention the VCAA or its 
implementing regulations in the SOC.

Because the RO did not discuss the VCAA as it applied to the 
claim for an increased rating for toe fracture residuals, it 
did not fulfill its duty to notify the veteran under the 
VCAA.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements).  The claim for an increased 
rating for residuals of a fracture of the veteran's great 
left toe must therefore be remanded for such notification.

The Board also notes the following language in the March 2001 
VCAA letter: "The law states that we must make reasonable 
efforts to help you get evidence necessary to support your 
claim.  We will try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the person or agency 
that has them.  It's still your responsibility to make sure 
these records are received by us" (emphasis added).  
38 C.F.R. § 3.159 (c)(2) (2003) describes VA's duty to obtain 
records in the custody of a Federal Department or agency, 
stating that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, ending such efforts only if VA concludes that such 
records do not exist or further efforts to obtain them would 
be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the 
claimant to cooperate with these efforts, providing 
information about them and authorizing their release, if 
necessary.  The concluding sentence of this paragraph of the 
March 2001 letter, placing ultimate responsibility upon the 
veteran to ensure the RO's receipt of records in the context 
of obtaining evidence from Federal departments or agencies, 
does not accurately reflect the meaning of the quoted 
regulation.  Although the veteran is required to assist VA in 
obtaining federal records, the ultimate responsibility for 
obtaining them is on VA and not him.  In its future 
correspondence with him on remand, the RO should similarly 
clarify the respective duties-both his and VA's, in 
obtaining Federal records.  See Charles, 16 Vet. App. at 373-
74.

The claim for service connection for the veteran's low back 
disorder, secondary to the toe fracture residuals, must also 
be remanded, albeit for a different reason.  An August 1999 
letter from Dr. T. Dwyer, a private physician, concluded that 
it was highly likely that the low back disorder of the then 
38 year old veteran who had no prior back trauma and was not 
overweight, was a result of mechanical difficulties due to 
leverage problems associated with his service-connected toe 
fracture residuals.  At a December 1999 VA examination, the 
examiner stated that he disagreed with Dr. Dwyer, and that 
the back disorder was not related to the toe fracture 
residuals.  As part of its readjudication of the low back 
disorder claim, the RO ordered a VA examination.  Although 
this was an examination of the veteran's spine, and thus was 
for the purpose of determining whether the low back disorder 
was service connected, the "exam type" in the March 2001 
Examination Request form indicated that the examination was 
for an increased rating rather than a determination relating 
to service connection.  Consequently, the April 2001 VA 
examiner did not express an opinion as to whether it was more 
likely than not that the veteran's low back disorder was 
proximately due to his toe fracture residuals, and therefore 
secondarily service-connected.  Moreover, since Dr. Dwyer's 
letter and the December 1999 VA examination, three additional 
private physicians, Drs. Packman, Markizon, and Haley, in 
April 2001, all concluded that the veteran's back disorder is 
related to the residuals of the toe fracture.

38 U.S.C.A. § 5103A(d) (West 2002) provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also Charles, 16 Vet. App. at 374 -75.  
Here, there is evidence of a current disability that may be 
associated, secondarily, with the veteran's military service 
but, because the conflicting opinions in the medical evidence 
were not resolved by the April 2001 VA examination, the 
medical evidence of record is not sufficient to decide the 
claim.  A new VA examination is therefore required to 
determine whether the veteran's low back disorder is 
proximately due to or a result of his left great toe fracture 
residuals.

Moreover, the March 2001 Examination Request form line 
stating, "C-file to accompany" was marked "No."  There is 
no indication that the April 2001 VA examiner reviewed the 
claims file prior to or during his examination of the 
veteran.  A remand is warranted for this reason as well.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (medical 
examination conducted in furtherance of the VA's duty to 
assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination" (citing Waddell v. Brown, 5 Vet. App. 
454 (1993)).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any additional 
determination on the merits, the RO 
should ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied.  This includes explaining 
the VCAA and its application to both of 
the claims.  The veteran also must be 
requested to submit any relevant evidence 
in his possession concerning his claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
relating to his toe and back disorders 
since October 1990 not already associated 
with the file, including, but not limited 
to, those of the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his toe and 
low back disorders since April 2001, 
including, but not limited to, those of 
G. Packman, M.D., of the Cumberland 
Orthopedic Professional Association and 
R. Markizon, D.P.M. and J. Haley, D.P.M. 
of Foot Care Centers of Vineland, New 
Jersey.  Ask the veteran to complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  In addition, 
request that the three doctors noted 
above provide the medical bases and 
supporting authority for their opinion 
that the veteran's current low back 
disorder is related to his service-
connected left toe fracture residuals.  
If any request for private treatment 
records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran's low back disorder 
is proximately due to or the result of 
the service-connected residuals of his 
left great toe fracture.

The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should review the April 2001 
and additional opinions expressed by Drs. 
Packman, Markizon, and Haley, as well as 
the August 1999 opinion of Dr. Dwyer, as 
to the relationship between the veteran's 
back disorder and toe fracture residuals, 
and any inconsistencies between the 
findings of the December 1999 VA 
physician and these doctors should be 
explained.

The examiner should also consider whether 
it is at least as likely as not that the 
low back disorder had its onset in or was 
otherwise related to service.

In addition, the examiner should 
determine the severity of the residuals 
of the veteran's left great toe fracture.

The examiner should indicate the nature 
of the left great toe injury, and whether 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, or 
uncertainty of movement.  The examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups.

The examiner should characterize the 
injury to the veteran's toe and its 
effect on his foot as moderate, 
moderately severe, or severe as those 
terms are defined in 38 C.F.R. § 4.56 
(2003).  The examiner should also 
indicate whether there is any actual loss 
of the use of the foot due to the toe 
fracture residuals.

If no opinion can be rendered, an 
explanation should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental SOC and give them time to 
respond.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims  the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




